Robert Orchard plaint. agt William Gilbert Defendt in an action of the case for not paying the summe of twelue pound the sd Gilbert was obliged to pay unto the sd Orchard [438] in mony or worke to the value thereof & all other due damages according to attachmt datd February. 7° 1676. . . . The Jury . . . found for the plaintife Six pound four shillings mony or worke to the value thereof and costs of Court allowd twenty nine Shillings and four pence.
Execucion issued pr° May. 1677.
[S. F. 162161
To ye honrble ye Court of Assistants
The humble Petition of Robert Orchard Feltmaker Humbly Sheweth
That yor Petr haveing Jn England entertained a Servt named Wm Gilbert to Serve him Jn New Engld in his Trade & Calling for two years & hath been att *801great Charge to Remove & Transport Ms sd Servt & [torn] from EngM And After some time of Service heer Ms sd Servt being [torn] by Evill Councellors absented himselfe from Ms Jmploymt: And vpon yor [torn] Address & Complt To ye Honrd Governr Ms Honr saw Cause if yor Petr had not Jnterceeded & Remitted Ms Servts Delinquency to have Committed him To Prison However ordered him vpon Ms perill to Returne to yor Petr Service Notwithstanding all which ye sd Servt Regarded not ye Governrs Commands nor his owne Duty but Absented himselfe for some Considerable Space from yor Petr (and as hee was Jnformed) Jndeavoured to Transport himselfe for Jamaica Wherevpon yor Petr To prevent Ms Escape & to Recover Reparacion by some Addition of time for Ms Damage by ye neglect of his Service & Extraordinary Charge vpon him by Attachmt Committed him To prison Where by ye Countenance & Supply of some Contentious persons hee hath Sett vp & practices Ms Trade refuseing to returne againe To yor petrs Jmployment.
Yor petr Therefore humbly Commends ye matter to yor Prudt Consideracion & of what ill Consequence it may bee yt ye place yt is appointed to restraine & pumsh Refractory Servts should bee Jmprooved for their freedome and Advantage & to ye punishmt & Jnjury of their Masters And humbly Craves yor Just Sentence for Ms Redress & The prevention of ye like permtious practices for ye future
And yor petr Shall ever pray
Robert Orchard
[Endorsed:] orchards petition 13. mrch 1676]